Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 1 of 14 PageID #: 8




                       EXHIBIT A
          Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 2 of 14 PageID #: 9 517543/2019
                                                                       INDEX N0.
FILED: KINGS COUNTY CLE'RK 08 09 2019 11:53 AM
NYSCEF DOG. N0. il                       .        •                                           RECEIVED NYSCEF'-:- 08/09/2019




              SUPREME COURT OF THE STATE OF NEW YORK                                        Index #
              COUNTY OF KINGS                                                               Date of ffling:
              -----------------------• -------------------------------------X
              MARIE KNIGHT,                                                                 Plaintiff designates
                                                                                            Kings County as the
                                               Plaintiff,                                   place of trial

                         -against-                                                          Basis of the venue is
                                                                                            Plaintiff s Residence
              ► OO LLAR TRE1E ST©I~~S, iT1C. nd DOLLAR TREE-
              D
              STORE #6153,                                                                  SUMMONS

                                                Defendants.                                 Plaintiff :fesides at:
              ----------------------------------------------------------------------X       85 Tompkins Avenue
                                                                                            Brooklyr;, NY 11206

                                                                                            County ef Kings
                TO THE ABOVE NAMED DEFENDANTS:

                    YOU ARE HEREBY SUMM0N]ED to answer the complaint in tl-iis action and
               to serve a copy of your answer, or, if the complaint is not. served with this sununons, to
               serve a notice of appearance, on the Plaintiffs' Attorney within 20 days after the service of
               this summons, exclusive of the day of service (or.within 30 days after t.te service is
               complete if this sununons is not personally delivered to you within the State o:'New York);
               and in the case of your failure to appear or answer, judgment will be taken against you by
               default for the relief demanded herein.                                        ..

                                                                               LAINTIFF'S ATTORNEYS:
                                                                                UBENSTEIN & RYNECICI, ESQS.
                                                                               S Court Street, Suite 1;17
                                                                               rooklyn, New Yot•k 11241
                                                                               '18) 521.1020

              DOLLAR TREE-STORE 46153
              1720 Atlantic Avenue
              Br•ooklyn, NY 11226

              Dated: Brooklyn, New York
                      July 23, 2019




                                                               1 of 11
         Case COUNTY
FILED: KINGS  1:20-cv-00036 Document
                        CLERK  08 091-2 Filed11:53
                                      2019    01/02/20AMPage 3 of 14
                                                                  . PageID
                                                                     INDEX #:
                                                                           N0.10517543/2019
NYSCEF DOG . NO . ►1                                                                               RECEI'JED NYSCEF: 08/09/2019
                                                                                                                 e     ;




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          -------------------------------------------------------------- --------X
          MARIE KNIGHT,                                                               Index No.:
                                          Plaintiff,

                     -against-                                                        VERIFIED COMI'LAINT

          DOLLAR TREE STORES, INC. and DOLLAR TREE-
          STORE #6153,

                                           Defendants.
                     ---------------------------------------------------------- X .

                  Plaintiff by her attorneys, RUBENSTEIN & RYNECKI, ESQS., complaining of the

          defendants herein, upon information and belief, respectfully shows to this Court, and allege as

          follows:

                                      AS AND FOR A FIRST CAUSE OF ACTION
                                          ON BEHALF OF MARIE KNIGHT


          1.      That at all times hereinafter mentioned, plaintiff MARIE KNIGHT was and still is a

                  resident of the County of Kings, City and State of New York.

          2.      That on June 12, 2019, and at all times herein mentioned, defendant, DOLLAR TREE

                  STORES, INC., was and is a domestic business corporation duly organized and existing

                  under and by virtue of the laws of the State of New York.

          3.      That on June 12, 2019, and at all times herein mentioned, defendant, DOLLAR TREE

                  STORES, INC,, was and is a foreign business corporation duly organized and existing

                  under and by virtue of the laws of the State of New York.

          4.      That on June 12, 2019, and at all times herein mentioned, defendant, DOL:LAR TREE




                                                                   2



                                                                 2 of 11
          Case COUNTY
FILED: KINGS   1:20-cv-00036
                        CLERKDocument
                               08 09 1-2 Filed
                                      2019     01/02/20
                                            11:53   AMPage 4 of 14 PageID
                                                                    INDEX #:
                                                                          N0.11517543/2019
NYSCEF DOQ. NO.+1                                                                    RECEIJED NYSCEF: 08/09/2019




                STORES, INC., was and is a business entity duly organized and existing under and by

                virtue of the laws of the State of New York.

         5.     That on June 12, 2019, and at all times herein mentioned; defendant, DOLLAR TREE

                STORES,INC., was and is a corporation and%or business entity duly licensed to transact       -

                business in the State of New York.

         9      That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE STORES, INC., conducted business and maintained offices within the State of

                New York.

         7,     That on June 12, 2019, and at all times hereinafter mentioned, the defendai;t, DOLLAR

                TREE STORES, INC., was and still is a foreign business corporation, du'.y authorized

                to do business in the State of New York.

         8      That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE STORES; INC., maintained its principal place of business at 80 State Street,

                Albany, NY 12207-2543.

         9.     That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE STORES, INC., committed a tortious act within the State of New York.

         10.    That on June 12, 2019, and at all times hereinafter mentioned, the deferidant, DOLLAR

                TREE STORES, INC., regularly does, or solicits, biisiness in the State of N,.-w York.

         1,1.   That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE STORES, INC., received substantial revenue from goods used or consumed, or

                services rendered, in the State of New York.




                                                           3


                                                      3 of 11
               Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 5 of 14 PageID
FILED: KINGS COUNTY CLERK 08 09 2019 11:53                                  INDEX #:
                                                                                  NO.12517543/2019
NYSCEF DOC'
          s. NO.•1                                                                      RECEIVED NYSCEF: 08/09/2019
                                                                                                             L




         12.    That on June 12, 2019, and at all times hereinafter mentioned, defendant, DOLLAR

                TREE-STORE #6153, was and is a foreign business corporation duly organized and

                existing under and by virtue of the laws of the State of New York.

         13.    That on June 12, 2019, and at all times hereinafter mentioned, defendant, DOLLAR

                TREE-STORE #6153, was and is a domestic business corporation duly organized and

                existing under and by virtue of the laws of the State of New York.

         14.    That on June 12, 2019, and at all. times hereinaftei' mentioned, the defendant, DOLLAR

                TREE-STORE #6153, was and is a business entity duly organized and existing under

                and by virtue of the laws of the State of New York.

         15.    That on June 12, 2019, and at all times hereinafter mentioned, the defendar:t, DOLLAR

                TREE-STORE #6153, was and is a corporation and/or business entity duf.y licensed to

                transact business in the State of New York.

         16.    That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE-STORE 96153, conducted business and maintained offices witliin the State of

                New York.

         17.    That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE-STORE #6153, was and still is            a   domestic business, duly authorized to do

                business in the State of New York.

         18.    That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE-STORE #6153, maintained its principal place of business at 1720 Atlantic

                Avenue, Brooklyn, NY 11213




                                                        4



                                                      4 of 11
          Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 6 of 14 PageID
FILED: KINGS COUNTY CLERIC 08 09 2019 11:.53 AM                        INDEX#:NO.
                                                                               13 517543/2019
NYSCEF DOCl. N0.%-1                                                                 RECEIVED NYSCEk': 08/.09/2019




          19.   That on June 12, 2019, and at all times hereinafter mentioned, the defendarit, DOLLAR

                TREE-STORE #6153, committed a tortious act within tlie State of New York.                   ~-

          20.   That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR         .. .

                TREE-STORE #6153, regularly does, or solicits, busine.ss in the State of New York.           'I

          21.   That on June 12, 2019, and at all times hereinafter mentioned, the defendant, DOLLAR

                TREE-STORE #6153, received substantial revenue from goods used or consumed, or

                services rendered, in the State of New York.

          22.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                belief, the defendant, DOLLAR TREE STORES, INC., managed the prernises located

                at 1720 Atlantic Avenue, in the County of Kings, City and State of New Yor k.

          23.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                belief, the defendant, DOLLAR TREE-STORE #6153, managed the premises located at

                1720 Atlantic Avenue, in the County of Kings, City and State of New York. .

          24.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                belief, defendants, DOLLAR TREE STORES, INC. and DOLLAR TREE-STORE

                #6153, jointly managed the premises located at 1720 Atlantic Avenue, in the County of

                Kings, City and State of New York.

          25.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                belief, the defendant, DOLLAR TREE STORES, INC., maintained the aforesaid

                premises.

          26.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                belief, the defendant, DOLLAR TREE-STORE #6153, maintained aforesaicl premises.              r




                                                        5



                                                      5 of 11
          Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 7 of 14 PageID
                                                                       INDEX #:
                                                                             NO.14517543/2019
FILED: KINGS COUNTY CLERK 08 09 2019 11:53 AM
NYSCEF DOG. NO.ol                                                                  RECEIVED NYSCEF: 08/09/2019




         27.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and    ,

               belief, defendants, defendants, DOLLAR    TREE STORES, INC. and DOLLAR TREE-               t
               STORE #6153, jointly maintained the aforesaid premises.
         28.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and        :

               belief, the defendant,   DOLLAR TREE STORES, INC., operated the aforesaid
               premises.

         29.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

               belief, the defendant, DOLLAR   TREE-STORE #6153, operated aforesaid premises.
         30.   That on June 12, 2019, and at all times hereinafter mentioned, and upori information and

               belief, defendants,   DOLLAR TREE STORES, INC. and DOLLAR TF:,EE-STORE
               #6153, jointly operated the aforesaid premises.
         31.   That on June 12, 2019, and at all times hereinafter mentioned, and upon infgrmation and

               belief, the defendant,   DOLLAlt TREE STORES, INC., controlled the aforesaid
               premises.

         32.   That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

               belief, the defendant,   DOLLAR TREE-STORE 46153, controlled the aforesaid
               premises.

         33.   That on June 12, 2019, and at all times hereinafter mentioned, and upon info.rmation and

               belief, defendants,   DOLLAR TREE STORES, INC. and DOLLAR TREE-STORE

               #6153, jointly controlled the aforesaid premises.                         '.




                                                        :


                                                      6 of 11
               Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 8 of 14 PageID
FILED: KINGS COUNTY CLERK• 08 09 2019 11:53 AM                               INDEX#:N0.
                                                                                     15 517543/2019
NYSCEF DOG. N0. ,
                1                                                                      RE,CEIVED NYSCEF: 08/09/2019




         34.     That on June 12, 2019, and at all times hereinafter mentioned, and upon information and      t;

                 belief, the defendant, DOLLAR TREE STORES, INC., .supervised the aforesaid

                 premises.

         35.     That on June 12, 2019, and at all times hereinafter mentioned, and upon information and           ~

                 belief, the defendant, DOLLAR TREE-STORE #6153, supervised the aforesaid

                 premises.

         36.     That on June 12, 2019, and at all. times hereinafter mentioned, and upon information and

                 belief, defendants, DOLLAR TREE STORES, INC. and DOLLAR TREE-STORE

                 #6153, jointly supervised the aforesaid premises.

         37.     That on June 12, 2019, arid at all- times hereinafter mentioned, and upon inf'ormation and

                 belief, the defendant, DOLLAR TREE STORES, INC., inspected the aforesaid

                 premises.

         38.     That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                 belief, the defendant, DOLLAR TREE-STORE #6153, inspected the aforesaid

                 premises.

         39.     That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                 belief, defendants, DOLLAR TREE STORES, INC. and DOLLAR T1`cEE-STORE

                 #6153, jointly inspected the aforesaid premises.

         40.     That on June 12, 2019, and at all times hereinafter mentioned, and upon information and

                 belief, the defendant, DOLLAR TREE STORES, INC., managed, maintained, operated,

                 controlled, supervised and inspected the aforesaid premises.




                                                         7



                                                       7 of 11
              Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 9 of 14 PageID
                                                                           INDEX #:
                                                                                 NO.16517543/2019
FILED: KINGS COUNTY CLERK 08 09 2019 11:53 AM
NYSCEF DOC. NO.u1                                                                     RECEIVED NYSCEF: 08/09/2019.




        41.    That on June 12, 2019, and at all times hereinafter mentioned, and upon information and       <:

               belief, the defendant, DOLLAR TREE-STORE #6153, managed, maintairied, operated,               .1,

               controlled, supervised and inspected the aforesaid premises.

        42.    That on June 12, 2019, and at all times hereinafter mentioned, and upon information and              ;

               belief, defendants, DOLLAR TREE STORES, INC. and DOLLAR TREE-STORE                             .

               #6153, jointly managed, maintained, operated, controlled, supervised and inspected the

               aforesaid premises.

        43.    The plaintiff, MARIE KNIGI=IT, was a patron at the aforesaid premises managed by

               defendants DOLLAR TREE STORES, INC. and D.OLLAR TREE-STORT #6153.

        44.    That on June 12, 2019, and at all times hereinafter mentioned, the plainciff, MARIE

               KNIGI-IT was lawfully inside the aforementioned preniises known as 1720 Atlantic

               Avenue, Brooklyn, NY 11213.

        45.    That on June 12, 2019, and at all times hereinafter mentioned, the plaint:iff, MARIE

               KNIGHT was lawfully present inside the premises with the knowledge, pe:-mission and

               consent of the defendants.

        46.    That on June 12, 2019, the plaintiff was lawfully inside the aforesaid preiiiises, when she

               was caused to trip and fall over negligently placed and hazardous merchandise thereat.

        47.    The above mentioned occurrence and the results thereof were caused by the negligence of

               the defendants and/or defendants' servants, agents, employees and/or.. licensees in the

               operation, management, maintenance, control, supervision and insp.ection of the aforesaid

               premises; in causing, allowing and permitting said premises at the place above mentioned      r.:.

               to be, become and remain for a period of time after notice; either actual or ;;onstructive,




                                                      8 of 11
               Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 10 of 14 PageID
FILED: KINGS COUNTY CLERK 08 09 2019 11:53 AM
                                                                                   #: 17517543/2019
                                                                             INDEX NO.
NYSCEF DOCI. NO.L1                                                                        RECEIVED NYSCEF: 08/09/2019




                 in a dangerous and/or hazardous condition; in causing, allowing and .permitting a trap to

                 exist at said location; in causing, allowing and pei-mitting the placing of a merchandise in

                 such a manner that it did not permit sufficient area for customers to walk thereat without

                 a warning sign at the aforesaid premises; in failing to maintain the aforesaid premises in a

                 reasonably safe and proper condition; in causing, allowing and permitting an obstruction

                 to plaintiff's safe passage at said location; in failing to provide plaintiff with safe and

                 proper ingress and egress on the premises; in causing, allowing and permitting the

                 existence of a condition which constituted a trap, nuisance, menace and danger to persons

                 lawfully on said premises; in failing to have taken necessary steps and measures to have

                 prevented the above mentioned location from being used while in said dangerous

                 condition; in failing to give plaintiff adequate and timely signal, notice or wnrning of said

                 condition; in negligently and carelessly causing and permitting the above said premises to

                 be and remain in said condition for an unreasonable length of time, resulting in a hazard

                 to the plaintiff and others; in failing to take suitable and proper precautions for the safety

                 of persons on and using said premises; and in being otherwise negligent and.careless.

         48.     That no negliger►ce on the part of the plaintiff contributed to the occurrence alleged

                 herein in any manner whatsoever.

         49.     That because of the above stated negligence, plaintiff was caused to sustain serious

                 injuries and to have suffered pain, shock, mental anguish; that these injuries and their

                 effects will be permanent; as a result of said injuries plaintiff was caused and will

                 continue to be caused to iiicur expenses for medical care and attention; andi plaintiff was




                                                           0



                                                         9 of 11
         Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 11 of 14 PageID #: 18517543/2019
                                                                       INDEX NO.
FILED: KINGS COUNT ' CLERIC 08 09 2019 11:53 AM
NYSCEF DOG. NO.L-1                                                                      RECEIVED NYSCEF: 08/09/2019




                and will continue to be rendered unable to perform plaintiff's noi-mal activities and duties

                and has sustained a resultant loss therefrom.                                                       .

         50.    This action falls within one or more of the exceptions set forth in CPLR§ 1602.

         51.    That as a result of the defendants' negligence as aforesaid, this plaintiff, MARIE             :{

                KNIGHT, sustained damages in an amount exceeding the jurisdictional limits of all the          -.

                lower Courts.

                WI-1(EREFORE, plaintiff, MARIE KNIGHT, demands judgment botli compensatory

         and exemplary in an amount exceeding the jurisdictional limits of all lower Courts, on the First

         Cause of Action; together with attorneys'. fees and the costs and disbursements of this action.

         DATED: Brooklyn, New York
                July 23, 2019
                                                                Yours tc.,


                                                                SCOTT YNECKI; ESQ.
                                                                RUB         EIN & RYNECKI, ESQS.
                                                                Attorneys or Plaintff
                                                                MARIE IGHT
                                                                16 Court Street Suite 1717
                                                                Brooklyn, New York 11241
                                                                (718) 522-1020




                                                         10



                                                       10 of 11
         Case 1:20-cv-00036
FILED: KINGS  COUNTY CLERK  Document
                               08 091-22019
                                         Filed11:53
                                              01/02/20AMPage 12 of 14 PageID #: 19517543/2019
                                                                       INDEX N0.
NYSCEF DOG. N0. Ll                   •             .                                   RECEIVED NYSCEF: 08/09/2019'
                                                                                                              c.



                                           VERIFICATION BY AFFIDAVIT



         STATE OF NEW YORK, COUNTY OF KINGS ss:

         MARIE KNIGHT, being duly sworn, says:

                  I am a Plaintiff In the action herein: I have read the annexed
                                                       )       ~Q~



         and know the contents thereof, and the same are true to my knowledge, except those matters
         therein which are stated to be alleged upon information and belief, and as to those matters I
         believe them to be true. My belief as to those matters therein not stated upon knowledge, is based
         upon facts, records, and other pei-tinent information contained in iny personal files.

         Dated:          Brooklyn, New York
                                       20 i'q



                                                              MARIE KNIGHT


                and sworn to before tne
         this
         Subs4ty of ,_A-yusl -W0JL3


             (",A
         NOTARY PUBLIC
                                     ALEXANDRA BE
                              Commissioner of Deeds, C't1y o YA York
                                             No. 4-10127
                                  Certificate Flled in Kings County
                                    Term ExpiresApril 1, 2020




                                                              11$ of 11
                                            Case 1:20-cv-00036 Document 1-2 Filed 01/02/20 Page 13 of 14 PageID #: 20
                                           NOTiCE OF ENTRY                  '



                    PLEASE take notice that the within is a(cert)?ed) .
      ~             true copy of a
                    duly entered in the office of the clerk of the within
                    named court on
      1                                    ~r
                    Dated,
                                          Yours, etc.
                         RUBENSTEIN & RYNECKI ESQS.
                    Attorneys for

                                     OJj ice and Post Ojfice Address
                                            16 COURT ST. '
_                                      BROOKLYN, N.Y. 11241



    ~               To
    C'
    ca
    Z
    N
                    Attomey(s) for
    --1
    m_          .                        NOTCEOFSEiTLEMENi
    Z •                                                                         Signature (Rule 110-1.1-a)
    Qo              PLEASE take notice that an order
    X
                    of which the within is a true copy will be presented        Print name beneath
    I'Zi1           for settlement to the Hon.
    0
    ~               one of the judges of the within named Court, at                RUBENSTEIN & RYNECKI ESQS.
    m
    N .                                                                         Attorneys for
    A               on
    fn              at                     M. .                                        Office and Post Office Address, Telephone
                    Dated,                                                                           16 COURT ST.
                                  Yours, etc.                                                   BROOKLYN, N.Y. 11241
                                                                                                   (718).522-1020
                         RUBENSTEIN & RYNECKI ESQS.
                    Attorneys for.

                                     Offlce and Post Offrce Address
                                                                                To
                                          16 COURT ST.
                                       BROOKLYN, N.Y. 11241
                                                                                Attorney(s) for .
          ,                                                                     Service of a copy of the within is hereby admitted.
                                                                                Dated
                    To
            t
                    Attorney(s) for
                                                                                Attorney(s) for

                                                                                 lsoo -BIum6ergE~ccelslor Inc.. NYC 10013
00           0     00                                         .                                                              -        -       .   ,~~ ,,,,,p „-,n   ^•
                                                                                                                                                                         _,•'-,
                                                                                                                                                                         . ~ _ r• 2 ~`,.% -n ,~4,.~.
                                ,                                                     , .    ,
                                                Case 1:20-cv-00036
                                                                ,
                                                                   Document 1-2 Filed 01/02/20 Page 14 of 14 PageID #: 21                                                                              -
                                                                                                                                                                                                           _~


D        E
                            ~~ (~
                            VlJ' ~LrJca~
                                                                                                                                                                                                   =1
                                                                                                                                                  ~ti~~'~..~ r           ~      ~ _ ;r, — "•7          I'~
                                                                                                                                                  i g'I~L} { ~=.~~~
                             ~
                             o                                                            -                            .                  .                       ,5' ~' r         r'   (: r1 A~ 'o f~'~l
     (~]~~~-
     ul1U~J  ✓n.w~u~+'uwu~^i
            ]~~p~~
                                                                                                                                                               ^+                                   J

                                ~                                                                                                                 ;.;t -,~~         r~;~..r,u~~~;,,: c,_~~• .~•            J
     '   0   -tp




                        _   _       ,,.:   ..   -   _ :.- -       ;._,•,:           ••
                                                                            - ,=    ~-    +r~   •                      _          =                                                                             -

                                                                                   PLACE STICKERAT TOP OF ENVELOPE TO THE RIGHT
                                                                                    OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

                                                                                   USPS CERTIFIED MAIL




                                                                                                                ~.

                                                                                                                :
